ORDER

LINN, Circuit Judge.
Tesoro Hawaii Corporation et al. (Tesoro) petition for permission to appeal the orders certified by the Court of Federal Claims as ones involving a controlling question of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(d)(2). The United States does not oppose the petition. Tesoro moves for leave to file a reply, with reply attached. The American Petroleum Institute * and the National Petrochemical & Refiners Association submit briefs amici curiae in support of the petition.
The certified orders involve questions regarding, inter alia, the legality of price determinations for fuel supplied to the Defense Energy Support Center, the legality of individual and class deviations, and waiver. The parties and the Court of Federal Claims agree that these orders are appropriate for interlocutory review. It is stated that our review of these orders may help resolve many other cases pending at the Court of Federal Claims.
This court determines for itself whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir. 1990). Such a ruling is within this court’s complete discretion. Id. In this case, the circumstances warrant granting the petition.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for permission to appeal is granted.
(2) The motion for leave to file a reply is granted.

 American Petroleum Institute’s motion for leave to file its brief is granted.